Title: To George Washington from Major General Robert Howe, 29 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Fish Kill [N.Y.] 29th July 1780
					
					I have just received the Intelligence which the following Extracts both dated the 28th Instant will give your Excellency—“A British Fleet is now in the Sound—The Fleet consists of fifty Sail of Transports, & has on Board eight thousand Land Forces—they are bound for Rhode Island—They are just come to an Anchor off Huntington Bay—it is said they have left above five thousand Troops in New York”—The other Emissary says—“Eight Thousand Troops are embarked & are under Sail for Rhode Island—Three Troops of Horse are on Board—from what Corps I can not say—Some Troops of Militia Horse with the Queen’s Rangers have march’d Eastward to South Hold—They exact their Provisions of the Inhabitants, several of which have been kill’d; & make dreadful Work—The Fleet consists of fifty Sail, thirty of which are

square rigg’d, & many of them large; They are at Anchor off Huntington Bay.”
					This Sir is what my Spies tell me—they are good ones & may be depended on—& I transmit their Informations by Express.
					I am now with the Baron settling every necessary Matter, & have been with the Quarter Master—The most rapid Measures are taking to move downwards, & not a Moment shall be lost—Your Excellency shall hear from me more fully—I do not now wish to detain the Express. I am Dear Sir with the greatest Respect your Excellency’s most obedient
					
						Robt Howe
					
				